United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 18-3337
                        ___________________________

                             United States of America,

                        lllllllllllllllllllllPlaintiff - Appellee,

                                           v.

                           Yoandri Michel Hernandez,

                      lllllllllllllllllllllDefendant - Appellant.
                                       ____________

                    Appeal from United States District Court
                  for the Southern District of Iowa - Davenport
                                 ____________

                            Submitted: August 6, 2019
                              Filed: August 9, 2019
                                  [Unpublished]
                                  ____________

Before COLLOTON, ERICKSON, and GRASZ, Circuit Judges.
                         ____________

PER CURIAM.

     Yoandri Hernandez appeals the sentence of 210 months’ imprisonment
imposed by the district court1 after Hernandez pleaded guilty to drug and firearm

      1
       The Honorable John A. Jarvey, Chief Judge, United States District Court for
the Southern District of Iowa.
offenses. His counsel has moved to withdraw, and has filed a brief under Anders v.
California, 386 U.S. 738 (1967), arguing that the court erred in its calculations under
the sentencing guidelines and imposed a substantively unreasonable sentence. In his
supplemental brief, Hernandez also challenges the calculations under the guidelines.

       We first conclude that Hernandez waived his challenges to the guidelines
calculations when he withdrew his objections at sentencing. See United States v.
Stoney End of Horn, 829 F.3d 681, 687–88 (8th Cir. 2016). Next, we conclude that
the court imposed a substantively reasonable sentence, as we presume that sentence
within the range is reasonable, see United States v. Callaway, 762 F.3d 754, 760 (8th
Cir. 2014), and there is no indication that the court overlooked a relevant factor, gave
significant weight to an improper or irrelevant factor, or committed a clear error of
judgment in weighing appropriate factors. See United States v. Feemster, 572 F.3d
455, 461–62 (8th Cir. 2009) (en banc).

       Having independently reviewed the record under Penson v. Ohio, 488 U.S. 75
(1988), we find no non-frivolous issues for appeal. Accordingly, we affirm, and we
grant counsel leave to withdraw.
                       ______________________________




                                          -2-